DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 5/23/2022.

Claim Objections
Claims 2-4, 6-8 and 11-14 are objected to because of the following informalities:  
	Re. claim 2: The phrase “preferably supported by gravitation and/or pressure” as recited in lines 5 and 6 appears to be --preferably supported by a gravitation and/or pressure--.
		The phrase “in the negative mold” as recited in line 9 appears to be --in the negative mold to form the coil--.
		The phrase “by coating or sheathing it with an insulation layer” as recited in line 14 appears to be --by coating or sheathing the coil with an insulation layer--.
	Re. claim 3: The phrase “while reducing the volume of the cavity” as recited in line 12 appears to be --while reducing a volume of the cavity--.
		The phrase “displaced outwards in a radial direction” as recited in line 16 appears to be --displaced outwards in the radial direction--.
		The phrase “calibrating the coil to final contour” as recited in line 24 appears to be --calibrating the coil to a final contour--.
		The phrase “the coil in insulation varnish or by coating or by sheathing it with an insulation layer” as recited in line 30 appears to be --the coil in an insulation varnish or by coating or by sheathing the coil with an insulation layer--.
	Re. claim 7: The phrase “the volume of a body” as recited in lines 2 and 3 appears to be --a volume of a body--.
	Re. claim 9: The phrase “casting an electrotechnical coil with at least one winding” as recited in line 2 appears to be --casting a coil with at least one winding--.
	Re. claim 12: Claim 12 is objected to as being a substantial duplicate of claim 2.  Claim 2 and claim 12 are essentially duplicates of one another or else are so close in content that they both cover the same thing, despite a slight difference in wording.  It is improper to have two claims which contain the same limitations, in the same application as one claim would be a substantial duplicate of the other claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “”the windings” as recited in lines 14 and 15 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix et al. (EP-2387135 A2).
	Felix et al. teach an electrotechnical coil (1) having a center of area of at least one winding, which is displaced at least partly in a radial direction relative to the coil axis as shown in Figs. 1-4 (see also abstract).

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muneaki (JP-2015009259 A).
	Muneaki et al. teach an electrotechnical coil (12) having a center of area of at least one winding, which is displaced at least partly in a radial direction relative to the coil axis as shown in Fig. 3 (see also abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Felix et al. or Muneaki.
	Felix et al. or Muneaki teach all limitations as set forth above, but silent whether the electric machine is a rotary-current synchronous machine. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). It is generally known to the person skilled in the art that both features are equivalent and can be interchanged with one another where circumstances make it desirable. The applicant has not disclosed any criticality for the claimed limitations. Therefore, it would have been an obvious matter of design choice to use the electrotechnical coil of Felix et al. or Muneaki for the rotary-current synchronous machine as specified in claim 15.

Allowable Subject Matter
Claims 1, 2, 5, 7, 11 and 12 are allowed.
Claims 3, 4, 6, 8, 13 and 14 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed  5/23/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as an electrotechnical coil produced by a method, comprising: casting an electrotechnical coil with at least one winding which runs about a coil axis, and shaping the coil, thereby changing a cross-section of the at least one winding. Applicant also argues that the casting and shaping as distinguishing features is consistent with MPEP 2113, which states, “[t]he structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art.” Examiner traverses the argument. According to the MPEP 2113, I, it states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Also, Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes. According to MPEP 2113, II, in addition, “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)”. Therefore, Felix et al. teach an electrotechnical coil (a product) having a center of area of at least one winding, which is displaced at least partly in a radial direction relative to the coil axis and Muneaki et al. teach an electrotechnical coil (a product)) having a center of area of at least one winding, which is displaced at least partly in a radial direction relative to the coil axis. The  product-by process of claims 9 and 10 are not limited to the manipulations of the recited steps, only the structure. Therefore, examiner maintains his rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729